Case 13-21495        Doc 89     Filed 10/18/18     Entered 10/18/18 09:47:24          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-21495
         Ian N Knowles Sr
         Sonja E Knowles
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/22/2013.

         2) The plan was confirmed on 07/19/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/21/2014, 09/04/2015, 09/22/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/12/2013, 07/29/2014, 01/09/2015, 05/29/2015, 03/30/2016, 09/23/2016, 04/28/2017,
04/28/2017, 02/01/2018.

         5) The case was completed on 07/17/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,255.00.

         10) Amount of unsecured claims discharged without payment: $57,300.25.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-21495        Doc 89      Filed 10/18/18    Entered 10/18/18 09:47:24                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $38,352.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $38,352.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,165.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,776.81
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,941.81

 Attorney fees paid and disclosed by debtor:                 $335.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 A ALLIANCE COLLECTION AGENCY Unsecured            568.00        568.22           568.22        213.89        0.00
 AMERICAS FINANCIAL LENDERS      Unsecured         681.00      1,233.96         1,233.96        464.48        0.00
 CAPE RADIOLOGY GROUP            Unsecured          38.00         38.00            38.00          14.30       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured         1,730.00       4,739.29         4,739.29      1,783.95        0.00
 CREDIT ACCEPTANCE CORP          Secured             0.00          0.00             0.00           0.00       0.00
 DIRECTV                         Unsecured            NA         161.97           161.97          60.97       0.00
 GAIL GOLEC                      Unsecured            NA     11,102.91        11,102.91       4,179.31        0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      9,751.00     10,472.00        10,472.00       3,941.83        0.00
 ILLINOIS DEPT OF HEALTHCARE & F Priority      10,310.00       7,632.80         7,632.80      7,632.80        0.00
 ILLINOIS TOLLWAY                Unsecured         358.00      1,064.80         1,064.80        400.81        0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured            95.00         95.00            95.00          35.76       0.00
 NICOR GAS                       Unsecured         678.00      2,297.49         2,297.49        864.81        0.00
 PAYDAY LOAN STORE               Unsecured      5,000.00       5,358.90         5,358.90      2,017.18        0.00
 PREMIER BANKCARD/CHARTER        Unsecured         269.00        225.32           225.32          84.81       0.00
 PREMIER BANKCARD/CHARTER        Unsecured         350.00        385.70           385.70        145.18        0.00
 FIRST PREMIER BANK              Unsecured         335.00           NA               NA            0.00       0.00
 ICS/VILLAGE OF STONE PARK       Unsecured         200.00           NA               NA            0.00       0.00
 CREDIT MGMT/COMCAST             Unsecured         408.00           NA               NA            0.00       0.00
 CREDIT MGMT/WOW SCHAUMBURG Unsecured              465.00           NA               NA            0.00       0.00
 ATT/ENHANCED RECOVERY           Unsecured         372.00           NA               NA            0.00       0.00
 COMCAST/ENHANCED RECOVERY       Unsecured      1,352.00            NA               NA            0.00       0.00
 CREDIT ACCEPTANCE               Unsecured         936.00           NA               NA            0.00       0.00
 ALLIED INTERSTATE/SPRINT        Unsecured         416.49           NA               NA            0.00       0.00
 AMERICAN COLLECTIONS/TCF BANK Unsecured           282.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY/ARNOLD HARRIS Unsecured       1,065.00            NA               NA            0.00       0.00
 ATG CREDIT/WINFIELD RADIOLOGY Unsecured           599.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-21495     Doc 89     Filed 10/18/18    Entered 10/18/18 09:47:24                  Desc       Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim           Claim         Claim        Principal       Int.
 Name                           Class    Scheduled        Asserted      Allowed         Paid          Paid
 CONSUMER ADJ                Unsecured         413.00             NA           NA             0.00        0.00
 UNIVERSAL PAYMENT CORP      Unsecured         219.00             NA           NA             0.00        0.00
 VERIZON                     Unsecured         619.00             NA           NA             0.00        0.00
 UNIV PAYMENT                Unsecured         219.00             NA           NA             0.00        0.00
 NORTHSHORE AGENCY           Unsecured         334.05             NA           NA             0.00        0.00
 LETIZIA DENTAL              Unsecured      6,362.00              NA           NA             0.00        0.00
 SPALDING LAW CENTER         Unsecured            NA         2,800.00     2,800.00       1,053.97         0.00
 SPRINT CORP                 Unsecured            NA           829.11       829.11         312.09         0.00
 TIDEWATER FINANCE COMPANY   Unsecured     11,540.00       19,374.68     19,374.68       7,292.94         0.00
 UNIVERSAL ACCEPTANCE        Unsecured      5,706.00         7,733.75     7,733.75       2,911.11         0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                 $0.00               $0.00
       Mortgage Arrearage                                   $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
       All Other Secured                                    $0.00                 $0.00               $0.00
 TOTAL SECURED:                                             $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                      $7,632.80          $7,632.80                  $0.00
        Domestic Support Ongoing                            $0.00              $0.00                  $0.00
        All Other Priority                                  $0.00              $0.00                  $0.00
 TOTAL PRIORITY:                                        $7,632.80          $7,632.80                  $0.00

 GENERAL UNSECURED PAYMENTS:                        $68,481.10           $25,777.39                   $0.00


 Disbursements:

        Expenses of Administration                          $4,941.81
        Disbursements to Creditors                         $33,410.19

 TOTAL DISBURSEMENTS :                                                                      $38,352.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-21495        Doc 89      Filed 10/18/18     Entered 10/18/18 09:47:24            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
